Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144018                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                    SC: 144018                                        Justices
  In re C.S. Turner, Minor.                                         COA: 303187
                                                                    Oakland CC Family Division:
                                                                    2010-771597-NA
  _______________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2011                    _________________________________________
           y1206                                                               Clerk